DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 7/15/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-38, and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US PGPub 2012/0205764, hereinafter referred to as “Chen”).
Chen discloses the semiconductor device as claimed.  See figures 6A-6E, and 11E-11I, and corresponding text, where Chen teaches, in claim 21, a semiconductor structure, comprising: 
an N.sup.th metal layer (610) formed over a substrate (figure 6E; [0051]); 
a bottom electrode (605) over the N.sup.th metal layer (figure 6E; [0051]); 
a magnetic tunneling junction (MTJ) (610/120/130) over the bottom electrode (figure 6E; [0051]); 
a top electrode (615E) over the MTJ (figure 11H; [0098-0100]); and 
an (N+M).sup.th metal layer over the N.sup.th metal layer, N and M being nonzero, positive integers, wherein the (N+M).sup.th metal layer extends from a first interface with the top electrode to a second interface with the top electrode, wherein the first interface is closer a top surface of the substrate than the second interface, wherein a dielectric material interfaces another portion of the top electrode below the first interface (figure 11H; [0098-0100]).
Chen teaches, in claim 22, wherein a surface of the top electrode extending from the first interface to the second interface includes a curvilinear portion of the surface (figure 11H; [0098-0100]).
Chen teaches, in claim 23, wherein the first interface is on a sidewall of the top electrode and the second interface is on an uppermost surface of the top electrode (figure 11H; [0098-0100]).
Chen teaches, in claim 24, wherein the another portion extends from the first interface to a bottom surface of the top electrode (figure 11H; [0098-0100]).
Chen teaches, in claim 25, wherein the top electrode comprises TiN, TaN, Ta or Ru (figure 11H; [0098-0100]).
Chen teaches, in claim 26, wherein the dielectric material includes a first dielectric layer and a second dielectric layer interfacing the another portion of the top electrode wherein a top surface of the second dielectric layer is higher than a top surface of the top electrode (figure 11H; [0098-0100]).

Chen teaches, in claim 27, a semiconductor structure, comprising: 
a logic region [0103]; and 
a memory region, comprising: 
an Nth metal layer (610); (figure 6E; [0051])
a bottom electrode (605) over the Nth metal layer; (figure 6E; [0051])
a magnetic tunneling junction (MTJ) (110/120/130) over the bottom electrode; (figure 6E; [0051])
a top electrode over the MTJ; (figure 6E; [0051])and 
an (N+1)th metal layer over the top electrode, N being a nonzero, positive integer; (figure 6E; [0051])
an isolation region adjacent the top electrode; (figure 6E; [0051]) and 
wherein the MTJ interfaces a bottom surface of the top electrode, the (N+1)th metal layer interfaces an uppermost surface of the top electrode and the (N+1)th metal layer interfaces a first region of a surface of the top electrode extending between the uppermost surface and the bottom surface of the top electrode (615E); (figure 11H; [0098-0100])and 
the isolation region interfaces a second region of the surface of the top electrode, the second region below the first region (figure 11H; [0098-0100]).
Chen teaches, in claim 28, wherein the first region of the surface of the top electrode includes a curvilinear portion (figure 11H; [0098-0100]).
Chen teaches, in claim 29, wherein a width of the top surface of the top electrode is less than a width of the bottom surface of the top electrode (figure 11H; [0098-0100]).
Chen teaches, in claim 30, wherein the top electrode includes titanium or tantalum (figure 11H; [0098-0100]).
Chen teaches, in claim 31, wherein the logic region comprises: another element of the Nth metal layer; and another element of the (N+1)th metal layer over the Nth metal layer (figure 11H; [0098-0100]).

Chen teaches, in claim 32, a semiconductor structure, comprising: 
a semiconductor substrate having a memory region and a logic region; [0103] 
a first metal line of an Nth metal layer in the memory region and a second metal line of the Nth metal layer in the logic region; (figure 6E; [0051])
a bottom electrode over the first metal line of the Nth metal layer, the bottom electrode has a top surface; (figure 6E; [0051])
a magnetic tunneling junction (MTJ) over a first portion of the top surface of the bottom electrode; (figure 6E; [0051])
a dielectric layer over a second portion and a third portion of the top surface of the bottom electrode, wherein the first portion interposes the second and third portions of the top surface; (figure 6E; [0051])
a top electrode over the MTJ, the top electrode interfaces the dielectric layer; and 
a first metal line of an (N+1)th metal layer over the top electrode, N being a positive, nonzero integer, wherein a surface of the top electrode interfaces the (N+1)th metal layer from a first point to a second point, the second point higher than the first point (figure 11H; [0098-0100]).
Chen teaches, in claim 33, wherein the dielectric layer interfaces the bottom electrode from the first point to a third portion below the first point (figure 11H; [0098-0100]).
Chen teaches, in claim 34, further comprising: a second metal line of the (N+1)th metal layer disposed over the logic region and connected to the second metal line of the Nth metal layer by a via (figure 11H; [0098-0100]).
Chen teaches, in claim 35, wherein the MTJ is coplanar with the second metal line of the (N+1)th metal layer along a plane defined parallel a top surface of the semiconductor substrate (figure 11H; [0098-0100]).
Chen teaches, in claim 36, wherein a portion of the bottom electrode is coplanar with the via along another plane defined parallel the top surface of the semiconductor substrate (figure 11H; [0098-0100]).
Chen teaches, in claim 37, wherein the dielectric layer is silicon nitride ([0052]).
Chen teaches, in claim 38, wherein the dielectric layer interfaces the top electrode at the first point (figure 11H; [0098-0100]).
Chen teaches, in claim 40, wherein the first point is disposed on a sidewall of the top electrode extending at an inclination with respect to a bottom surface of the top electrode and wherein the second point is disposed on a top surface of the top electrode extending substantially parallel to the bottom surface of the top electrode (figure 11H; [0098-0100]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PGPub 2012/0205764, hereinafter referred to as “Chen”) as applied to claim 32 above, and further in view of Chen et al. (US PGPub 2012/0205764, hereinafter referred to as “Chen”).


Chen fails to explicitly show, in claim 39, wherein a distance from the first point to the second point is greater than 0.5 times a distance from the first point to a bottom surface of the top electrode.
Chen discloses the semiconductor structure substantially as claimed.  See the rejection above.
However, Chen fails to explicitly show, pertaining to claim 3, wherein a ratio of a thickness of the recess region and a thickness of the isolation region is more than about 0.5. 
Chen teaches, pertaining to claim 39, a recess region and an isolation region (figure 11H; [0098-0100]).  In addition, Chen provides the advantages of shielding the MTJ device from electromagnetic interference outside the device, thus improving the performance and reliability ([0011]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to, incorporate wherein a ratio of a thickness of the recess region and a thickness of the isolation region is more than about 0.5, in the device of Chen, according to the teachings of Chen, based on routine experimentation MPEP 2144.05 II, with the motivation of shielding the MTJ device from electromagnetic interference outside the device, thus improving the performance and reliability, especially since applicant fails to provide any criticality regarding the thickness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             September 10, 2022